Title: To Alexander Hamilton from Benjamin Wells, 1 March 1800
From: Wells, Benjamin
To: Hamilton, Alexander



Philadelphia
March the 1th 1800
Sir
Inclosed you have a Copy of the report of the Committee of Claims on my petition for Compensation for losses Sustained by the insurgants and as I have recieved no answer from my letter to you I would thank you to let me no if you expect to be at this place Shortly or if I Should Come to new york—when I may se you their. I have had some Conversation with Mr. Gallentine respecting my Claim against the United States he is of Opinion that the Government ought to indemnify all thos who Suffered for Suporting the law that the money which has been received by the Sufferers was a mear loan that they are liable to be Called on at the pleasure of Congress that a finall Settlement aught to take place which is my wish and the reason I am Come to this place. I have had a thought of petitioning Congress for a grant for a small quantaty of land in the non western terytory as a Compensation for my losses of Time and personal abuses of my Selfe and famaly in exertions to bring into operation the law of the united states. Should this meet your approbation you will be so kind as to in close me a petition with directions how to proceed and believe me to be with respect your most
Obedient Serveant

Benj Wells


N B you will direct your letter to the Cear of John McCauley North 4th Street.

